ORDER

This matter, having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action and request for *215interim suspension pursuant to Maryland Rule 16 — 773(d), with attached certified copy of her Verified Statement of Resignation dated January 11, 2013, whereby that disciplinary agency revoked the license of Respondent, Wendy K. Weikal aka Wendy Weikal-Beachat, in the Commonwealth of Pennsylvania, effective February 21, 2013; and it appearing that Wendy K. Weikal aka Wendy Weikal-Beachat is also a member of the Bar of this Court; it is this 9th day of April, 2013,
ORDERED, by the Court of Appeals of Maryland, that Respondent, Wendy K. Weikal aka Wendy Weikal-Beachat, be, and she is hereby, suspended, effective immediately, from the further practice of law in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 16-773(d); and it is further
ORDERED that the Clerk of this Court shall strike the name Wendy K. Weikal aka Wendy Weikal-Beachat, from the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.